LEHMAN, J.
[1] The plaintiff has recovered a judgment for the sum óf $150 for injuries suffered while in the defendant’s employ. The action is brought under section 11 of the Workmen’s Compensation Act. The plaintiff under that section has an alternative remedy; he may claim compensation under the act or he may bring an action for damages. In the present case the plaintiff has evidently chosen the second alternative, and he is entitled, upon proof that the injuries occurred through the defendant’s negligence, to a judgment for common-law damages. The contention of the defendant that in this action the plaintiff is confined to the rate of compensation fixed by the Workmen’s Compensation Act is without merit.
[2] The plaintiff must, however, prove that the injuries occurred through the negligence of the defendant. In this case the testimony of how the accident occurred is entirely unintelligible, and no inference can be drawn that it occurred through any negligence on the part of the defendant or any other person.
It follows that the judgment must be reversed, and a new trial ordered, with $30 costs to appellant to abide the event. All concur.